                                                                                                              JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-1727 PA (PVC)                                          Date        February 26, 2020
 Title             Christopher Wiley v. Law Offices of Steers & Associates, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                             N/A
                 Deputy Clerk                             Court Reporter                          Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                    None
 Proceedings:                  IN CHAMBERS - COURT ORDER

       The Court is in receipt of a Notice of Removal filed by defendants Elena Steers and the
Law Offices of Steers & Associates (“Defendants”) filed on February 24, 2020. Plaintiff
Christopher Wiley’s (“Plaintiff”) Complaint and First Amended Complaint allege claims for
breach of contract and professional negligence against Defendants arising out of legal work
Defendants performed for Plaintiff involving the filing and prosecution of a bankruptcy petition
on Plaintiff’s behalf. Defendants allege that this Court has subject matter jurisdiction on the
basis the Court’s federal question jurisdiction. 28 U.S.C. § 1331.

       Federal courts are of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins.
Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A “strong
presumption” against removal jurisdiction exists. Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th
Cir. 1992). In seeking removal, the defendant bears the burden of proving that jurisdiction
exists. Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986).

       Under 28 U.S.C. § 1331, this Court has original jurisdiction over civil actions “arising
under” federal law. Removal based on § 1331 is governed by the “well-pleaded complaint” rule.
Caterpillar, Inc. v. Williams, 482 U.S. 386, 392, 107 S. Ct. 2425, 2429, 96 L. Ed. 2d 318 (1987).
Under the rule, “federal jurisdiction exists only when a federal question is presented on the face
of plaintiff’s properly pleaded complaint.” Id. at 392, 107 S. Ct. at 2429, 96 L. Ed. 2d 318. If
the complaint does not specify whether a claim is based on federal or state law, it is a claim
“arising under” federal law only if it is “clear” that it raises a federal question. Duncan v.
Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996). Thus, plaintiff is generally the “master of the
claim.” Caterpillar, 482 U.S. at 392, 107 S. Ct. at 2429, 96 L. Ed. 2d 318. There is no federal
question jurisdiction simply because there is a federal defense to the claim. Id. at 392, 107 S. Ct.
at 2429, 96 L. Ed. 2d 318. The only exception to this rule is where plaintiff’s federal claim has
been disguised by “artful pleading,” such as where the only claim is a federal one or is a state
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 3
                                                                                                     JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-1727 PA (PVC)                                          Date   February 26, 2020
 Title          Christopher Wiley v. Law Offices of Steers & Associates, et al.

claim preempted by federal law. Sullivan v. First Affiliated Sec., Inc., 813 F. 2d 1368, 1372 (9th
Cir. 1987).

       Here, the operative First Amended Complaint contains only two state law claims for
breach of contract and professional negligence. No federal claim is alleged. In support of their
assertion that this Court possesses federal question jurisdiction, Defendants allege that this
action “will involve multiple bankruptcy actions filed by the plaintiff, the application of various
bankruptcy code provisions to plaintiff’s circumstances and the standard of care of bankruptcy
counsel.” (Notice of Removal ¶ 1.) The Notice of Removal further alleges that this Court “has
federal subject matter jurisdiction over this claim pursuant to 28 U.S.C. § 1331 because the
claim arises ‘under the Constitution, laws or treaties of the United States.’” (Id. at ¶ 3.) The
Notice of Removal’s vague references to “various bankruptcy code provisions” do not constitute
a basis for removal. Neither a federal defense nor an actual or anticipated federal counterclaim
form a basis for removal. Vaden v. Discover Bank, 556 U.S. 49, 61-62, 129 S. Ct. 1262, 1272,
173 L. Ed. 2d 206 (2009). A bare allegation of jurisdiction, without more, in insufficient to
defeat the “strong presumption” against removal. Gaus, 980 F.2d at 567. Moreover, bankruptcy
removal jurisdiction is subject to the well-pleaded complaint rule, meaning that the basis for
removal jurisdiction must be evident from the complaint. See, e.g., Tishau Partners v. Miles,
2010 U.S. Dist. LEXIS 37948, at *3 (N.D. Cal. Mar. 24, 2010); Yangming Marine Transport
Corp. v. Electri-Flex Co., 682 F. Supp. 368, 370 (N.D. Ill. 1987).

       The Supreme Court has cautioned that even where a legal malpractice claim requires
analysis of questions of federal law, “it is not enough that the federal issue be significant to the
particular parties in the immediate suit; that will always be true when the state claim ‘necessarily
raise[s]’ a disputed federal issue . . . .” Gunn v. Minton, 568 U.S. 251, 260, 133 S. Ct. 1059,
1066, 185 L. Ed. 2d 72 (2013) (holding that a legal malpractice action regarding a prior patent
action did not raise a substantial federal issue that conferred subject matter jurisdiction). See id.
at 261, 133 S. Ct. at 1066-67, 185 L. Ed. 2d 72 (“Because of the backward-looking nature of a
legal malpractice claim, the question is posed in a merely hypothetical sense . . . .”). Here, as
other Courts within the Central District have concluded, the mere fact that Plaintiff’s state law
legal malpractice and breach of contract claims arise out of bankruptcy proceedings does not
transform those claims into federal claims for purposes of 28 U.S.C. § 1331. See Reder v.
A.O.E. Law & Associates, Inc., CV 18-4735 MWF (KSx), 2018 WL 3425020, at *3 (C.D. Cal.
July 13, 2018) (“The fact is that the federal issues to be decided in this action are entirely
hypothetical, and only affect liability as to the legal malpractice cause of action. This is not an
appeal from the underlying bankruptcy action. . . . [W]hile the success of Plaintiff’s state-law
claims may depend on the consideration of questions of federal bankruptcy law, any such

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                               Page 2 of 3
                                                                                                     JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-1727 PA (PVC)                                          Date   February 26, 2020
 Title          Christopher Wiley v. Law Offices of Steers & Associates, et al.

consideration will not actually impact the bankruptcy action, nor will it have any precedential
value to bankruptcy law in general. Consequently, the federal issues are not substantial enough
to confer jurisdiction on this Court.”); Ross v. Yaspan, CV 12-7048 DDP (FFMx), 2013 WL
3448725, at *2 (C.D. Cal. July 9, 2013).

        The Court therefore concludes that Plaintiff’s claims do not “arise under” federal law and
that the Court therefore lacks federal question subject matter jurisdiction over this action.
Because the Court lacks subject matter jurisdiction, this action is hereby remanded to the
Los Angeles County Superior Court, Van Nuys Courthouse, Case No. 19VECV00863. See 28
U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                               Page 3 of 3
